On October 24, 1975 the court issued the following order:
Before SkeltoN, Judge, Presiding, Kashiwa and KtjNztg, Judges.
“This case comes before the court on motion of plaintiff, Economy Mechanical Industries, Inc., filed June 6, 1975, for summary judgment seeking to dismiss the third-party petition of David E. Feldman who has intervened on behalf of the Creditor’s Committee of Lieb Bros., Inc., and plaintiff’s action against the United States. Upon consideration thereof, without oral argument, it appears that the defendant, United States, has satisfied all of plaintiff’s claims and therefore supports plaintiff’s said motion. On the basis of Buie 101(f) and the decisions by this court in Pacific Far East Line, Inc. v. United States, 206 Ct. Cl. 378, 513 F. 2d 1355 (1975) and Economy Plumbing and Heating Co. v. United States, 197 Ct. Cl. 839, 456 F. 2d 713 (1972) it is concluded that plaintiff’s motion for summary judgment should be granted as to the third-party petition and on the basis of Routed Thru-Pac, Inc. v. United States, 185 Ct. Cl. 428, 401 F. 2d 789 (1968) plaintiff’s said motion should be *1043granted for tlie dismissal of Plaintiff’s claim against the defendant.
“it is therefore ordered that plaintiff’s said motion for summary judgment is granted in that the third-party petition of David E. Feldman, who has intervened on behalf of Creditor’s Committee of Lieb Bros., Inc., is dismissed with prejudice and, further, in that the petition of the plaintiff against the defendant, United States, is dismissed with prejudice.”